Martin, J.,

delivered the opinion of the court.
The insolvent is appellant from a judgment, which denies him the benefit of the act for the relief of insolvent debtors in actual custody. 1 Moreau's Digest, 567.
The relief was denied on the opposition of one of the creditors, on the suggestion that the insolvent was a trader, and had not complied with the requisition of the second section of the act, which requires that the insolvent “ deposit in the office of the clerk of the court, all his books and accounts, (if he is a merchant or trader.”)
The insolvent being examined on oath, declared, “ he has been trading in the corn and hay business, and has kept a gro-*201eery and small grog-shop attached to the same, within the past year. He kept no books or memorandums, except when he bought a boat load of corn. He kept an account of it in a small book, which was of no use after the corn was purchased, as the business for which it was used was then at an end. He kept no books or memorandum in the grocery. He filed no documents in this court when he filed his schedule He says, that in trading, together with the business of his grog-shop, he might have bought and sold in the course, of the year, something like twenty thousand dollars.”
So, where the debtor was a dealer in com “smalt’grocery store attached to las business, but no books or “®“ptiaadmail in y1”0.1' lie entered his purchases of posHeTno^e^n a°°rt:ireid, that does no t express-chant^oT trader y°t to be entitled to its benefits, he should have and deposit them in specUm-To-Phis creditors,
His counsel has contended, that no law imposes on a trader the obligation of keeping books or accounts ; and the act, the benefit of which he claims, requires only that a debtor, who seeks the benefit of it, should file his books and accounts ; that is to say, such books and accounts as he had been keeping, if any. So, a debtor, who has kept no books or accounts, does not come within the purview of the section relied on by the opposing creditor and appellee, that keepers of grog-shops seldom, if ever, keep books.
It is true the law imposes on a trader no obligation of 1 t-t keeping books or accounts. In the case of Andrews vs. His Creditors, 11 Louisiana Reports, 474, we held, that the act under consideration could well impose on those who implore 11 the benefit of it, the condition that they should have stained from acts which, in the place of their residence, are perfectly lawful and fair. In the same manner, the act may L . J . _ • require, as a condition, that the applicant should have done something which he was under no obligation to do; thus, although the law does not require that a trader should keep books and accounts, it makes it a condition of his being admitted to the relief which the insolvent seeks, that the trader should have kept books aud accounts, in order that by depositing them with his schedule, in the office of the clerk, _ 1 ... ,. . ¶ . . . ,. he may convince his creditors and the court, that his discomfiture is the result of untoward circumstances, and not of dissipation, profligacy or fraud, by showing in what manner the property which came to his hands was disposed of.
In the present case, the insolvent admits that he kept a *202small account book when he purchased a load of com, which he considered as of no use, and which he did not preserve.
U appears to us, the court did not err in refusing the relief sought by the appellant on this ground of opposition ; there are others, which the view we have taken of the first, renders'the examination unnecessary.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.